DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 7/14/2020.  As directed by the amendment, claims 4 and 6-8 have been amended. Claims 1-9 are pending in the instant application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Fluid Product Dispensing Device Made of an Aliphatic Polyketone.

Claim Objections
Claims 2-9 are objected to because of the following informalities:  
Claims 2-9 should read “The device” for more clear antecedent basis/to be properly further limiting
Claim 5, line 1 should read “the propellant gas”, since it is clearly referring to that of claim 4, line 2
Claim 9, line 13 should read “polyphthalamide (PPA)”  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/963,364 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 9 fully anticipates instant claims 1 and 6.
Claims 2, 3 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of copending Application No. 16/963,364. Co-pending claims 8-12 contain identical limitations to instant claims 2, 3, 8 and 9 with regards to the material (and “constituted by” in instant claim 7 is understood to be mean “comprising” as discussed below), such that it would have been obvious to an artisan before the effective filing date of the claimed invention for the co-pending material forming at least a portion of the dose counter/indicator to be the same as in the other dependent co-pending claims, because it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and the co-pending material would have predictably provided a strong, sterilizable, non-leaching material for the counter/indicator.	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/962,144 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 2 fully anticipates instant claims 1, 4 and 5.
Claims 2, 3 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-8 of copending Application No. 16/962,144. Co-pending claims 4-8 contain identical limitations to instant claims 2, 3, 8 and 9 with regards to the material (and “constituted by” in instant claim 7 is understood to be mean “comprising” as discussed below), such that it would have been obvious to an artisan before the effective filing date of the claimed invention for the co-pending material forming at least a portion of the dose counter/indicator to be the same as in the other dependent co-pending claims, because it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and the co-pending material would have predictably provided a strong, sterilizable, non-leaching material for the counter/indicator.	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Also, the limitation at issue reads as though it is the valve itself that contains the propellant gas, but it is clear from the specification that it is actually the reservoir that contains the propellant gas, which flows through the valve during dispensing. For purposes of examination, the limitations after “in particular” will be considered only as exemplary/not required, but Applicant needs to clarify the claim language (including the location of the propellant) to address this rejection. 
Regarding claim 6, what is meant by “is constituted by aliphatic polyketone” is indefinite, because claim 1 already requires at least a portion of the dose counter/indicator to comprise an aliphatic polyketone (the same as claim 6?) such that its constitution includes an aliphatic polyketone. Perhaps Applicant is intending to claim the dose counter/indicator as consisting of/being formed entirely from the polyketone? However, since this is not clear in the claim and is merely a hypothesis on the Examiner’s part, for purposes of examination, “constituted by” will be considered the same thing as “comprising”. Applicant must clarify the intended subject matter to address this rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “dispenser member” and “actuator member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hately et al. (US 2015/0217066 A1; hereinafter “Hately”) in view of Elmeguenni (US 2018/0346176 A1; hereinafter “Elmeguenni”).
Regarding claims 1-3 and 7, Hately discloses a fluid dispenser device (metered dose inhaler 1) (Figs. 1 and 12) comprising:
- at least one reservoir (canister 4) that is suitable for containing fluid to be dispensed (para [0045]); 
- a dispenser member (valve) (para [0062]); 
- an actuator member (actuator housing 2) that is suitable for actuating said dispenser member (para 0077]); 
- a dispenser orifice (opening of the mouthpiece, or the nozzle of the stem block 8) via which the fluid is dispensed (para [0077], per standard MDI operation); and 
- a dose counter or indicator (dose indicator device 9).
While Hately further teaches that said dispenser device being characterized in that at least a portion of said dose counter or indicator is made out of a material comprising/constituted by various suitable plastic polymers, including polyacetal (POM) (para [0041]), Hately is silent regarding wherein said material comprises an aliphatic polyketone, specifically an aliphatic polyketone terpolymer, wherein said terpolymer is an ethylene/propylene/carbon monoxide terpolymer, having the formula: 
    PNG
    media_image1.png
    64
    253
    media_image1.png
    Greyscale
. However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and Elmeguenni demonstrates that it was well known in the fluid dispenser art before the effective filing date of the claimed invention to form fluid dispenser components formerly made from POM from an aliphatic polyketone (the poly-ketonic material is an aliphatic POK, para [0078]), specifically an aliphatic polyketone terpolymer, wherein said terpolymer is an ethylene/propylene/carbon monoxide terpolymer (a POK formed from a carbon monoxide/ethylene/propylene terpolymer, para [0070]), having the formula: 
    PNG
    media_image1.png
    64
    253
    media_image1.png
    Greyscale
(paras [0052], [0068-70], [0079] and [0084]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the material of Hately to comprise/be constituted by an aliphatic polyketone, specifically an aliphatic polyketone terpolymer, wherein said terpolymer is an ethylene/propylene/carbon monoxide terpolymer having the instantly claimed formula, as taught by Elmeguenni, in order to provide the expected result of using a strong material with good resistance to ageing, that can be sterilized, and that does not salt out hazardous and/or carcinogenic substances (Elmeguenni paras [0057-59]), so that the counter/device is long-lived, sterilizable and non-leaching.
Regarding claim 4, Hately in view of Elmeguenni teaches a device according to claim 1, wherein Hately further discloses wherein said dispenser member is a valve (Fig. 12; para [0062]), in particular a metering valve containing a propellant gas for dispensing the fluid (paras [0062] and [0045]).  
Regarding claim 5, Hately in view of Elmeguenni teaches a device according to claim 4, wherein Hately further discloses the device containing an HFA gas as a propellant gas (para [0045]).
Regarding claim 8, Hately in view of Elmeguenni teaches a device according to claim 1, wherein Elmeguenni further educates Hately to include wherein said material is an alloy comprising at least one aliphatic polyketone and at least one other polymer (the stem 6…must include at least one POK material, para [0095], emphasis added, where “at least one” defines a range that includes/anticipates two, i.e. one POK and another POK (i.e. “at least one other polymer”); the pump according to the invention can be made, in part or in full, out of a poly-ketonic material, in particular a POK such as described above, para [0089]; the poly-ketonic material is an aliphatic POK, para [0078]), because it would have been obvious to an artisan before the effective filing date of the claimed invention for the aliphatic polyketone material forming at least a part of the counter/indicator to contain more than one POK as further taught by Elmeguenni, in order to tailor the desired properties of the counter/indicator, e.g. strength, melting point, moldablility, etc. according to the established purpose of polymer blends across all arts before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Elmeguenni in view of Poulard (WO 2005/043094 A1; hereinafter “Poulard”).
Regarding claims 1-3 and 7, Elmeguenni discloses a fluid dispenser device comprising: 
- at least one reservoir (bottle) that is suitable for containing fluid to be dispensed (paras [0085], [0087] and [0090]); 
- a dispenser member (dispensing pump, comprising body 1) (Figure); 
- an actuator member (push button 7) that is suitable for actuating said dispenser member (para [0094]); 
- a dispenser orifice (orifice 9) via which the fluid is dispensed (para [0094]).
Elmeguenni is silent regarding a dose counter or indicator (A), the dispenser device being characterized in that at least a portion of said dose counter or indicator is made out of a material comprising/constituted by an aliphatic polyketone, specifically an aliphatic polyketone terpolymer, wherein said terpolymer is an ethylene/propylene/carbon monoxide terpolymer, having the formula: 
    PNG
    media_image1.png
    64
    253
    media_image1.png
    Greyscale
. However, Poulard demonstrates that it was well known in the fluid dispenser art before the effective filing date of the claimed invention for a device (Figure) similar to that of Elmeguenni to include a dose counter or indicator (distribution detection means 30), and it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, with Elmeguenni demonstrating that it was well known in the fluid dispensing art before the effective filing date of the claimed invention to utilize a material comprising an aliphatic polyketone to form a variety of fluid dispenser components (the pump according to the invention can be made, in part or in full, out of a poly-ketonic material, in particular a POK such as described above, para [0089]; the poly-ketonic material is an aliphatic POK, para [0078]; body 1 can be made from POK, para [0091]; the material of the stem must include at least one POK material, para [0095]; the spring 23 can be made out of the POK material; low stopper 24 can be made out of a POK material, para [0112]), specifically an aliphatic polyketone terpolymer, wherein said terpolymer is an ethylene/propylene/carbon monoxide terpolymer (a POK formed from a carbon monoxide/ethylene/propylene terpolymer, para [0070]), having the formula: 
    PNG
    media_image1.png
    64
    253
    media_image1.png
    Greyscale
(paras [0052], [0068-70], [0079] and [0084]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the device of Elmeguenni to include a dose counter or indicator as taught by Poulard, at least a portion of said dose counter or indicator being made out of a material comprising/constituted by an aliphatic polyketone, specifically an aliphatic polyketone terpolymer, wherein said terpolymer is an ethylene/propylene/carbon monoxide terpolymer having the instantly claimed formula, as taught by Elmeguenni, in order to predictably arrive at a device with means to provide a signal informing the user that a dose of the product has been distributed by the pump (Poulard abstract) so that the user may track usage/remaining product, said means formed from a strong material with good resistance to ageing, that can be sterilized, and that does not salt out hazardous and/or carcinogenic substances (Elmeguenni paras [0057-59]), so that the counter/device is long-lived, sterilizable and non-leaching.
Regarding claim 6, Elmeguenni in view of Poulard teaches a device according to claim 1, wherein Elmeguenni further discloses wherein said dispenser member is a pump (dispensing pump, comprising body 1) (Figure).
Regarding claim 8, Elmeguenni in view of Poulard teaches a device according to claim 1, wherein Elmeguenni further teaches wherein said material is an alloy comprising at least one aliphatic polyketone and at least one other polymer (the stem 6…must include at least one POK material, para [0095], emphasis added, where “at least one” defines a range that includes/anticipates two, i.e. one POK and another POK (i.e. “at least one other polymer”); the pump according to the invention can be made, in part or in full, out of a poly-ketonic material, in particular a POK such as described above, para [0089]; the poly-ketonic material is an aliphatic POK, para [0078]), because it would have been obvious to an artisan before the effective filing date of the claimed invention for the aliphatic polyketone material forming at least a part of the counter/indicator to contain more than one POK as further taught by Elmeguenni, in order to tailor the desired properties of the counter/indicator, e.g. strength, melting point, moldablility, etc. according to the established purpose of polymer blends across all arts before the effective filing date of the claimed invention.

Claims 8 [in the alternative] and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hately in view of Elmeguenni OR Elmeguenni in view of Poulard, and further in view of Paas et al. (US 2009/0321381 A1; hereinafter “Paas”).
Regarding claims 8 and 9, Hately in view of Elmeguenni OR Elmeguenni in view of Poulard teaches a device according to claim 1, wherein, in the event that the “at least one” POK material of Elmeguenni para [0095] is deemed insufficient to teach at least one other polymer being included in the material, i.e. Elmeguenni does not explicitly recite wherein said material is an alloy comprising at least one aliphatic polyketone and at least one other polymer, and since Elmeguenni does not disclose/teach the at least one other polymer being at least one of the Markush group of instant claim 9 (although Elmeguenni does teach the use of polymers within said group, see Elmeguenni paras [0045] and 0114]), Paas is provided to demonstrate that it was well known in the fluid dispenser art before the effective filing date of the claimed invention for parts of a fluid dispenser to be formed from combinations of polyketones with members of the instant Markush group (the overcap 54, trigger 96, valve-connecting portion 130, and/or nozzle 140 are made from any suitable material…plastic such as…polyketone, polybutylene terephthalate, high density polyethylene, polycarbonate, and/or ABS, and combinations thereof, para [0051]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the material of the counter/indicator of Hately in view of Elmeguenni OR Elmeguenni in view of Poulard to be an alloy comprising at least one aliphatic polyketone and at least one other polymer that is at least one of the Markush group of instant claim 9 as taught by Paas, because it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, in order to provide a polyketone polymer blend with the desired properties, e.g. strength, melting point, moldablility, using other established/well known materials for predictability, according to the established purpose of polymer blends across all arts before the effective filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional reference teaching a blend of polyketone and other polymers for a fluid dispenser component: Paas et al. (US 2006/0180612 A1; para [0048]). Additional reference teaching polyketones, including aliphatic polyketones, for a fluid dispenser component: Lee (US 2021/0161274 A1); Ecker et al. (US 2008/0245380 A1). Additional reference demonstrating the well-known advantages of using polyketones in medical devices: Trachtenberg (US 2017/0027643 A1; paras [0053-54]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785